Title: From George Washington to Samuel Ashe, 25 January 1797
From: Washington, George
To: Ashe, Samuel


                        
                            United States 25th January 1797
                        
                        I have received your very friendly letter of the 30th of last month, covering
                            the address of the General Assembly of the State of North Carolina.
                        The Sentiments expressed by the General Assembly, and their testimony of the
                            usefulness of my public services, while honorable and grateful to me personally, I value
                            still more as a citizen of the country to whose freedom and prosperity those services have
                            been devoted.
                        The continuance of these blessings will depend on the virtue, fortitude and
                            union of its citizens: and as the exercise of these qualities are essential to our safety
                            and happiness, so I trust they will be displayed.
                        My highest gratification during the remainder of my life will be to participate
                            in the National prosperity: and in my retirement the kind wishes and affectionate attachment
                            of my fellow citizens will be among the most pleasing recollections.
                        I must pray you to communicate these sentiments to the General Assembly, with
                            my cordial acknowldgements for their Address; and to accept yourself my thanks for the
                            obliging expressions which accompanied its transmission to me.
                        
                            Go: Washington
                            
                        
                    